Case: 2:11-cv-01016-EAS-MRM Doc #: 2813 Filed: 02/03/20 Page: 1 of 2 PAGEID #: 149200




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


                                                  Case No. 2:11-cv-1016
      IN RE: OHIO EXECUTION
      PROTOCOL LITIGATION                         JUDGE EDMUND A. SARGUS, JR.
                                                  Magistrate Judge Michael R. Merz
      This document relates to:
      PLAINTIFF                                   DEATH PENALTY CASE
      WARREN SPIVEY
                                                  No Execution Date Currently Scheduled




                               Motion to Dismiss Plaintiff Warren Spivey


           Counsel for Plaintiff Warren Spivey moves to dismiss Mr. Spivey from this litigation. Mr.

  Spivey passed away of natural causes while on death row on January 17, 2020. 1 A death certificate

  is not available at this time.

                                   Respectfully submitted,

                                   STEPHEN C. NEWMAN
                                   Federal Public Defender
                                   Ohio Bar: 0051928

                                   /s/ Vicki Ruth Adams Werneke
                                   VICKI RUTH ADAMS WERNEKE, (OH 0088560)
                                   Assistant Federal Public Defender
                                   Office of the Federal Public Defender,
                                   Capital Habeas Unit
                                   1660 W. 2nd Street, Suite 750
                                   Cleveland, Ohio 44113
                                   Telephone: (216) 522-4856
                                   Facsimile: (216) 522-1951
                                   Vicki_werneke@fd.org


  1
       https://www.everhere.com/us/obituaries/oh/youngstown/warren-spivey-10313995
Case: 2:11-cv-01016-EAS-MRM Doc #: 2813 Filed: 02/03/20 Page: 2 of 2 PAGEID #: 149201




                                    CERTIFICATE OF SERVICE

         I certify that on February 3, 2020, I filed the foregoing, Motion to Dismiss, electronically

  with the Clerk of the United States District Court for the Southern District of Ohio using the

  CM/ECF system, which will send notification of such filing to e-mail addresses for opposing

  counsel on file with the Court.

                                                      /s/ Vicki Ruth Adams Werneke
                                                      Vicki Ruth Adams Werneke




                                                  2
